248 F.3d 1187 (D.C. Cir. 2001)
Robert Louis Stevenson, Appellantv.District of Columbia Metropolitan Police Department, et al., AppelleesUnited States of America, Intervenor
No. 00-7149
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued March 16, 2001Decided May 1, 2001

Appeal from the United States District Court  for the District of Columbia (No. 97cv00093)
Daryl L. Joseffer argued the cause for the appellant. Elizabeth Petrela was on brief.
Edward E. Schwab, Assistant Corporation Counsel, the  District of Columbia, argued the cause for the appellees. Robert R. Rigsby, Corporation Counsel, Charles L. Reischel,  Deputy Corporation Counsel, Lutz Alexander Prager, Assistant Deputy Corporation Counsel, and Thomas L. Koger,  Assistant Corporation Counsel, were on brief.
Lisa Wilson Edwards, Attorney, United States Department of Justice, argued the cause for the intervenor.  William R. Yeomans, Acting Assistant Attorney General, was on  brief.
Before:  Edwards, Chief Judge, Williams and Henderson,  Circuit Judges.
Opinion for the court filed by Circuit Judge Henderson.
Karen LeCraft Henderson, Circuit Judge:


1
The appellant,  Robert L. Stevenson, brought a section 1983 action, 42 U.S.C.   1983, against the District of Columbia Metropolitan Police  Department (MPD);  Sergeant Albert Gonzalez;  Officers  Demetrius Cole, Alan Hill and Lewis Hagler;  Reserve Officer  Johnny Gay;  and the District of Columbia (collectively, the  District) alleging violations of his rights under the Fourth,  Fifth and Fourteenth Amendments of the United States  Constitution as well as several state law claims.  After the  district court granted partial summary judgment to the defendants on some of the claims,1 the case was tried to a jury  which found in favor of the defendants on all remaining  counts.  The district court entered judgment on the jury  verdict.


2
Stevenson contends the district court erred during the trial  by (1) revealing its view of the facts to the jury, (2) admitting  irrelevant and highly prejudicial evidence and (3) excluding  important impeachment evidence.2  For the reasons set forth  below, we affirm.

I. BACKGROUND

3
The case arises from events that occurred on March 7,  1996.  According to Stevenson's trial testimony, he and his  friend Larry Wallace borrowed a Chrysler New Yorker from  a friend and, after running some errands, stopped at the  McDonald's restaurant located at 4301 Nannie Helen Burroughs Avenue, N.E., Washington, D.C., to pick up something  to eat before returning the borrowed car.  After waiting in  the drive-through line, they obtained their food and were  about to drive away.  Before they could, however, they found  themselves surrounded by police officers who, with guns  drawn, were "hollering" at them.  Joint Appendix (JA) 206. Instead of stopping, Stevenson became scared, put the car in  reverse, backed up until he bumped into the car behind him,  drove forward, backed up again and finally managed to turn  the car around heading back toward the entry of the drivethrough lane.  At this point, he heard a police officer yell  "shoot, shoot, shoot," JA 207, and the Chrysler he was driving  became the target of 63 gun shots.  Stevenson and Wallace  were wounded.  Stevenson spent one month in the hospital  having been hit in the chest, left arm, right hand and left leg. He now suffers permanent nerve damage, loss of mobility in  his left arm and other physical disabilities.


4
The police officers testifying at trial told a different story. On March 7 Officer Demetrius Cole was working (off-duty  but in uniform) as a security officer at the McDonald's  restaurant.  He observed Stevenson's vehicle enter the drivethrough line and suspected it might be stolen because the  passenger side window was broken.  Cole placed a call to the  MPD to check the license plates.  After learning the plates had been reported stolen, he requested back-up and instructed the McDonald's clerk who was processing Stevenson's  order to stall him.  Within minutes, Officers Alan Hill and  Lewis Hagler arrived at the restaurant with their sirens on. They pulled into the exit of the drive-through lane to prevent  the car from leaving.  Sergeant Albert Gonzalez and Reserve  Officer Johnny Gay approached from the back of the line in  an attempt to cut off the suspect's means of escape.  The  officers, who were wearing their police uniforms, ordered  Stevenson and his friend to stop the car and show their  hands.  Instead of complying, Stevenson drove first in reverse and then forward, hitting Officer Hill.  Hill landed on  the hood but was thrown back when the car went in reverse  the second time.  Then, the car moved forward in the direction of Cole.  Considering themselves and each other in  danger, the officers began shooting until the car had come to  a stop.


5
In January 1997 Stevenson brought this action.  He now  appeals the district court's entry of judgment in favor of the  District.

II. DISCUSSION

6
Stevenson raises three arguments on appeal.  We address  each in turn.


7
A. The District Court's Revelation of Its View of the Facts to the Jury


8
Stevenson's first challenge arises from a hypothetical question the district court asked a defense expert witness.  After  defense counsel had asked the witness several hypothetical  questions, the district court interjected its own hypothetical. At a bench conference, Stevenson objected, claiming the  court's hypothetical assumed as true the defendants' version  of the facts.  He requested that the court "issue some sort of  instruction to the jury [that] they're not to assume that's your  opinion of the facts or those are the facts," JA 386, and also  asked the court to ask the expert a hypothetical using Stevenson's version of the facts.  The district court agreed to the  first request and to consider a counter-hypothetical but instructed Stevenson to provide in writing the question he  wanted asked.  Immediately after the bench conference, the  court charged the jury that hypotheticals assumed facts that  "may or may not be the facts of this case," that deciding the  facts was the jury's task and "what the lawyers say are the  facts, what [the judge says] are the facts, is immaterial to  your decision."  JA 387-88.  At the end of the expert's crossexamination, Stevenson failed to provide the court with any  hypothetical questions.  In fact, when the court inquired  whether he wanted the court to give an additional instruction,  Stevenson replied "Your jury instructions were fine."  JA  398.  Now Stevenson contends the district court's questioning  of the expert witness was reversible error.


9
We review the judicial questioning of a witness for abuse of  discretion.  United States v. Tilghman, 134 F.3d 414, 417  (D.C. Cir. 1998).  Rule 614(b) of the Federal Rules of Evidence expressly permits judges to question witnesses.3 Tilghman, 134 F.3d at 416.  "Judges may do so repeatedly  and aggressively to clear up confusion and manage trials or  where testimony is inarticulately or reluctantly given."  Id.  (citations and internal quotation marks omitted).  Moreover,  " '[t]he precepts of fair trial and judicial objectivity do not  require a judge to be inert.  The trial judge is properly  governed by the interest of justice and truth[ ] and is not  compelled to act as if he were merely presiding at a sporting  match.' "  United States v. Norris, 873 F.2d 1519, 1526 (D.C.  Cir.) (quoting United States v. Liddy, 509 F.2d 428, 438 (D.C.  Cir. 1974) (en banc), cert. denied, 420 U.S. 911 (1975)), cert.  denied, 493 U.S. 835 (1989).


10
Although, as we have noted before, "[d]istrict court authority to question witnesses and manage trials ... has limits,"  Tilghman, 134 F.3d at 416 (citing United States v. Wyatt, 442 F.2d 858, 859-61 (D.C. Cir. 1971)), our review of the record  here convinces us the district court acted well within its  discretion.  Stevenson received the jury instruction he requested.  Moreover, despite the district court's willingness to consider asking a hypothetical question on Stevenson's behalf,  Stevenson failed to provide the court with such a question. Under these circumstances, we find no fault with the district  court's action.

B. Admissibility of the Gun

11
Stevenson's second claim involves the district court's ruling  on the admissibility of a Cobray MAC 11 semiautomatic  weapon taken from Wallace when he was arrested.  In a  motion in limine Stevenson argued the gun was irrelevant  because the police officers did not know before the shooting  that Wallace was armed and therefore the reasonableness vel  non of their actions was not dependent on the gun's existence. Moreover, Stevenson argued that admitting the gun would be  unfairly prejudicial because it would inflame the jury against  him.  The District countered that the MAC 11 was relevant  to show "plaintiff's motivations and intent to escape at all  costs," JA 57, and to contradict his assertion that he tried to  flee only because "he panicked when he saw the police."  JA  63.  The district court concluded Wallace's possession of the  gun was "more probative than prejudicial as evidence of the  plaintiff's desperation, as a convicted felon on parole ... in  the presence of a firearm, to avoid arrest and his intention to  use his vehicle as a weapon."  JA 114.


12
Stevenson presses before us the same arguments he advanced before the district court.  Reviewing the district  court's evidentiary rulings for abuse of discretion, United  States v. Clarke, 24 F.3d 257, 267 (D.C. Cir. 1994), we  conclude the district court did not abuse its discretion.


13
The Federal Rules of Evidence define "relevant evidence"  as "evidence having any tendency to make the existence of  any fact that is of consequence to the determination of the  action more probable or less probable than it would be  without the evidence."  Fed. R. Evid. 401.  Under this definition, the gun is relevant because, as the District argued  below, it tends to support the proposition that Stevenson was  intent on escaping at all costs and in so doing placed the  officers at risk.  Moreover, there is no evidence in the record  that the district court "gravely" abused its discretion in declining to exclude the gun under Rule 403.  See Clarke, 24 F.3d at 265 ("We review the district court's Rule 403 determinations 'with great deference, reversing only for "grave  abuse" of discretion.' " (quoting United States v. Johnson, 970 F.2d 907, 912 (D.C. Cir. 1992) (quoting United States v.  Payne, 805 F.2d 1062, 1066 (D.C. Cir. 1986)))).  Although  admission of the gun no doubt worked against Stevenson's  interest, the risk of undue prejudice to Stevenson, we conclude, did not substantially outweigh the evidence's probative  value.  Finally, Stevenson's reliance on Carter v. District of  Columbia, 795 F.2d 116 (D.C. Cir. 1986), is misplaced.  There  the court held that the district court abused its discretion in  allowing counsel to read lengthy and detailed allegations of  police misconduct contained in administrative complaints,  pleadings in lawsuits and newspaper articles when the sole  purpose of the exercise was to test whether the witnesses  were familiar with the allegations.  The same result, the  court noted, could have been achieved in a less prejudicial  manner.  The facts here are far different.  The allegedly  prejudicial evidence introduced was not extensive, as it was in  Carter.  See id. at 126-28.  Moreover, unlike the challenged  evidence in Carter, the gun was probative of an important  issue in the case, namely which version of events-Stevenson's  or the officers'-was true.  Accordingly, Carter does not win  the day for Stevenson.

C. Exclusion of Impeachment Testimony

14
Stevenson's third argument involves another evidentiary  ruling.  At the conclusion of Officer Hill's testimony, Stevenson's counsel sought to cross-examine Hill about an incident  in which Hill "submitted a false report and was subsequently  suspended from the D.C. Police Department for 20 days." JA 375.  The District objected, asserting that the incident  had to do with Hill's failure to comply with a superior's orders  and was irrelevant.  The District requested that the court  examine the report and determine its admissibility.  After  doing so, the court sustained the District's objection.  Stevenson's counsel did not renew any attempt to cross-examine Hill  about the incident.  Stevenson contends the court's ruling  was error.


15
Although the transcript reflects the exchange described  above, the challenged report was not proffered into evidence. Nor does the record manifest that Stevenson was improperly  barred from pursuing cross-examination and therefore we  cannot say that the district court abused its discretion in  sustaining the District's objection.  See Palmer v. Hoffman,  318 U.S. 109, 116 (1943) ("Mere 'technical errors' which do not  'affect the substantial rights of the parties' are not sufficient  to set aside a jury verdict in an appellate court.  40 Stat.  1181, 28 U.S.C.  391.  He who seeks to have a judgment set  aside because of an erroneous ruling carries the burden of  showing that prejudice resulted.").  Accordingly, the district  court's decision on this point stands.


16
For the foregoing reasons, the district court's judgment is


17
Affirmed.



Notes:


1
 Stevenson does not challenge the district court's summary judgment ruling.


2
 In his opening brief, Stevenson also challenged the district  court's denial of discovery of certain sealed documents prepared by  the United States Department of Justice (DOJ).  See Brief for  Appellant at 33-36.  After the DOJ filed its intervenor brief,  Stevenson modified his position, conceding that if, as the DOJ  represented, the documents at issue consisted only of factual material provided by the District or comments by DOJ experts, the  district court's decision was proper and "there is no dispute here." Reply Brief at 26.  On review, we conclude the DOJ's representations were accurate and therefore need not address the discovery  issue further.


3
 Rule 614 provides:  "The court may interrogate witnesses,  whether called by itself or by a party."  Fed. R. Evid. 614(b).